Title: From George Washington to Brigadier General William Maxwell, 20 February 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middle Brook 20th Feby 1779

I have your favr of yesterday accompanied by four New York papers for which I am obliged and return you the latest Pennsylvania and Maryland in exchange—As it is not thought proper to send in those, who have deserted from the Convention Troops, to be exchanged asprisoners of War, you will be pleased to send all at present at Elizabeth Town to Morris Town where the Guard has been strengthened for their security. I have examined the Arrangement of the Jersey Brigade sent over by Colonel Ogden and find it differ in some respects from the Copy made out by the Board of War. Inclosed are my remarks which you will be pleased to explain, and if the alterations have been made with propriety, I will return it compleated to the Board of War that Commissions may issue.
Capt. Isaac Morrison has lodged some charges of a very high nature against Colo. Ogden with Copy of which he has engaged to furnish Colo. Ogden. I think myself under the necessity of having the matter enquired into, and therefore wish you to desire Colo. Ogden to prepare his defence. When he is ready I shall expect to be informed by you that a Court may be ordered for the purpose. None of the Feild Officers, Colonels Dayton and Barber excepted have the dates of their Comms. affixed. If it arises from any disputes among themselves I wish to be made acquainted that I may have it settled by the Regulations laid down by Congress. I am &.
